Citation Nr: 1217658	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for rheumatic cardiovascular disease, manifested by mitral stenosis due to rheumatic fever.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease and asbestosis due to exposure to asbestos, and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary pursuant to VA's duty to assist. 

Review of the claims file reveals that the Veteran receives consistent care at the VA Medical Center (VAMC) in St. Louis, Missouri.  Treatment records dated through January 2010 and from September 2010 to December 2010 have been associated with the claims file and the Veteran has submitted a single treatment note dated in July 2010.  As such, the Board notes that complete treatment records have not been obtained and associated with the claims file. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file complete treatment records from the VA dated since January 2010.

In May 2009 the Veteran was afforded a VA Compensation and Pension (C&P) heart examination.  The Veteran reported that he could not walk around his house without becoming short winded.  He could no climb steps without becoming short winded, even a few steps.  He felt very weak and got short winded with walking 5 minutes or 30 feet despite using 3 liters of oxygen supplementation continuously.  He used home nebulizer treatments for his lung condition but was not on any cardiac medications other than the aspirin.  He reported that he had chest pain two or three times a day for less than a minute duration over the left chest wall, sometimes radiating to the left arm and associated with the feeling of increased heat in his body, but no diaphoresis and no acute increase in his underlying dyspnea.  He reported that he just sits quietly and the pain goes away.  He did not have a prescription for nitroglycerin and has not been hospitalized for the episodes.  He stated that he took Zantac daily for heartburn symptoms.  He had no chronic pedal edema and stated that he had shortness of breath with doing his bathing, dressing, and grooming activities and toileting, but was able to perform them if he rested frequently.  He was unable to do any light housework without becoming severely short of breath.  The examiner estimated the Veteran's METS level of activity at 1.75.  Stress testing was contraindicated due to his severe lung disease.  The Veteran had never had any cardiac surgery.  He endorsed occasional dizziness with exertion and short windiness but denied syncope.  He reported constant fatigue and weakness.  There was no occupational affect of his condition because he had been retired for 15 years.

Physical examination revealed that the Veteran was on 3 liters of oxygen per minute.  He became short of breath with walking more than 10 feet.  He had to stop to rest several times between the examination room and the waiting room although he had no difficulty in terms of leg strength for ambulation and did not require the use of a cane.  He became short of breath with climbing on and off the examination table during the visit but was not short of breath with conversation alone.  Cardiac examination revealed a regular rate and rhythm, normal S1 and S2.  There were no irregular beats.  No rubs or gallops.  There was a soft 1/6 systolic ejection murmur heard at the right upper sterna border, but no mitral valve murmurs appreciated on auscultation on examination.  The point of maximal intensity was nondisplaced.  Lungs were clear to auscultation with decreased excursion bilaterally.  Respiratory rate increased to 22 during the examination.  There were no rubs or gallops appreciated in the lung fields.  Peripheral pulses were 2+ all about and there was no cyanosis, clubbing, or pedal edema.  

The examiner diagnosed the Veteran with valvular heart disease with mitral valve stenosis, mild, and congestive heart failure with atrial fibrillation by history.  The examiner noted that the Veteran is in normal sinus rhythm on examination with no evidence of chronic or acute heart failure.  The Veteran's estimated METS level was less than 1.75 due to inability to walk around his house indoors without shortness of breath, although his shortness of breath was apparently due to his very severe lung disease.

In December 2011 the Veteran was scheduled for another VA medical examination.  The examiner was requested to separate the symptoms of the Veteran's heart disorder from the non-service-connected lung disorder.  A note in the file indicates that the Veteran notified VA that he could not attend the appointment in December 2011 due to illness.  An unsuccessful attempt was made to contact the Veteran regarding rescheduling.

The Board notes that the examiner, in rendering the opinion in May 2009, did not separate the symptoms of the Veteran's heart disorder from his non-service-connected lung disorder.  As such, the Board finds that the examination is in adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although an attempt has been made for the Veteran to be afforded another examination, additional attempts should be made to afford the Veteran another examination as the Veteran reported that he could not attend the scheduled December 2011 examination due to illness and the claims file reveals a single attempt to contact the Veteran to reschedule the examination.

In addition, in light of the likely outstanding records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran seeks entitlement to SMC due to aid and attendance or the aid of another person.

If a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance, under criteria set forth in 38 C.F.R. §§ 3.350(b), 3.352, that Veteran shall receive additional monthly compensation.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  Under the provisions of 38 C.F.R. § 3.352(a) , the following will be considered in determining the need for regular aid and attendance due to service connected disability: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances; inability to feed himself through loss of coordination of the upper extremities; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

The need for regular aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  38 U.S.C.A. § 1114 (l).  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance not that there be a constant need.  38 C.F.R. § 3.352.  The particular personal functions should be considered in connection with the Veteran's condition as a whole.  38 C.F.R. § 3.352.  Because the regulation provides that the 'particular personal function' which a Veteran is unable to perform should be considered in connection with his condition as a whole, the 'particular personal function' must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  While it is mandatory for the VA to consider the enumerated factors under 38 C.F.R. § 3.352(a); it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Turco, 9 Vet. App. at 224.

In a statement dated in March 2009, Dr. R.E. reported that due to pulmonary problems, the Veteran is severely disabled and is unable to attend to his domestic needs.  It was the opinion of Dr. R.E. that the Veteran was "definitely a candidate for assistance with his household duties."

Noted above, in May 2009 upon VA examination, the Veteran was noted to have an estimated METS of 1.75 and to become short winded with little walking.  

In August 2009 a primary care physician at VA reported that the Veteran bathed himself completely or needed help in bathing only a single part of his body, gets cloths from closets and drawers and puts on cloths and outer garments complete with fasteners but may need help with shoes, goes to the toilet without help, moved in and out of bed or chair unassisted, exercised complete self control over urination and defecation, and got food from the plate into his mouth without help.  Based upon this scale the Veteran was noted to be fully functional.  

In a statement dated in July 2010, Dr. R.E. reported that the Veteran was diagnosed with chronic respiratory failure, restrictive ventilatory defect moderate to severe, oxygen dependent, and history of asbestosis.  Dr. R.E. stated that from these findings it was certain that the Veteran was disabled.  

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to whether the Veteran requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, or feeding himself, or to protect him from the hazards of his daily environment, due to his disabilities.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence reveals that the Veteran has significant impairment due to his nonservice-connected lung disorder; however, as discussed above, the symptoms of the Veteran's service-connected heart disorder have not been adequately dissociated from the Veteran's lung disorder.  As the Veteran's METS level was estimated as less than 1.75 due to inability to walk around his house indoors without shortness of breath, the Board finds it necessary to afford the Veteran an examination regarding whether his service-connected disability requires the regular aid and attendance of another individual.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as noted above, the Board is remanding the issue of entitlement to an evaluation in excess of 30 percent disabling for rheumatic cardiovascular disease.  The issue is being remanded, in part, for the Veteran to be afforded a VA medical examination.  The Board notes that as the results of this examination as well as the outcome of the claim may bear upon the issue of entitlement to SMC based on the need for regular aid and attendance of another person, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to SMC based on the need for regular aid and attendance of another person until the issue of entitlement to an evaluation in excess of 30 percent disabling for rheumatic cardiovascular disease, manifested by mitral stenosis due to rheumatic fever is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since January 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA cardiovascular examination with an examiner of appropriate expertise for the purpose of ascertaining the current severity of his rheumatic cardiovascular disease.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred. 

The examiner should describe in detail all current manifestations of the Veteran's rheumatic cardiovascular disease.  All indicated tests and studies should be accomplished, including, if deemed medically appropriate, a laboratory determination of metabolic equivalents (METs) by exercise testing, electrocardiogram, echocardiogram, and/or x-ray study.

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be accomplished for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner must also provide an opinion regarding what impairment, if any is due to the service-connected rheumatic cardiovascular disease, as opposed to impairment due to any nonservice-connected lung disorder which is present. 

The examiner is also asked to comment on the effect of the Veteran's service-connected rheumatic cardiovascular disease on his ability to work.

A complete rationale for any opinions expressed must be provided, with citation to the clinical record as appropriate.

3.  Thereafter, schedule the Veteran for an appropriate VA examination regarding the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance of another person.  The examiner must review the Veteran's entire claims file and should state an opinion as to whether the Veteran requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, or feeding himself, or to protect him from the hazards of his daily environment, due to his disabilities.  The examiner should explicitly opine as to whether the Veteran's various disorders qualify him for aid and attendance benefits. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


